Citation Nr: 1756069	
Decision Date: 12/05/17    Archive Date: 12/15/17

DOCKET NO.  07-34 282	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to a disability rating in excess of 10 percent for a lumbar spine disability prior to February 4, 2009, and 20 percent thereafter. 

2.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARINGS ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

Christopher M. Collins, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1977 to November 1977.  This matter is before the Board of Veterans' Appeals (Board) on appeal of rating decisions dated in July 2007 and August 2015 of the Department of Veterans Affairs (VA) Regional Office (RO) located in Waco, Texas.  This matter was last before the Board in March 2017, whereupon it was remanded to the RO, via the Appeals Management Center (AMC) located in Washington, D.C., for further development of the record.  

The Veteran appeared at a hearing in April 2010 before the undersigned Acting Veterans Law Judge (AVLJ) on the two enumerated issues above.  In addition, he appeared at a hearing in June 2016 before the undersigned VLJ Mackenzie, regarding those two issues, plus a claim for service connection for headaches, in June 2016.  Transcripts of the hearings are of record.  The claim for service connection for headaches was separately adjudicated in an October 2017 remand.  

When two hearings have been held on the same issue or issues before different VLJs, the Board must assign the case to a panel of not less than three VLJs to render a decision.  See 38 U.S.C. § 7102(a) (2012); 38 C.F.R. § 19.3 (2017). When this occurs, the appellant must be afforded the opportunity to present testimony before the third VLJ assigned to the panel.  See Arneson v. Shinseki, 24 Vet. App. 379 (2011).  In October 2017, the Veteran waived his right to a third VLJ hearing, so that the Board may proceed with this panel decision.  38 U.S.C. §§ 7102(a), 7107(c) (2012); 38 C.F.R. § 20.707 (2017).

This case is REMANDED to the Agency of Original Jurisdiction (AOJ). 


REMAND

Medical records submitted by the Veteran from Baylor Scott & White Medical Center dated from May 2016 to May 2017 show that he was diagnosed with left lower extremity radiculopathy in March 2017 via an electromyography (EMG) study.  Specifically, the Veteran reported that he had been experiencing paresthesias radiating from his back to his left lower extremity for the past six weeks, with a sensation of achy tingling along the anterior left extremity.  Subsequent records from Baylor Scott & White show that the Veteran continued to receive treatment for left lower extremity radiculopathy through at least May 2017.  

On the Veteran's most recent VA examination in April 2017, the examiner found no evidence of radiculopathy.  The Board acknowledges that the examiner did not have available the results of the March 2017 EMG when administering the examination; however, the examiner's dismissal of a left lower extremity radiculopathy diagnosis does not accord with the March 2017 EMG study finding that the Veteran did indeed have such a condition.  In order for the Board to properly adjudicate whether the Veteran is entitled to a separate evaluation for left lower extremity radiculopathy, he should be afforded a new neurological examination in order to determine whether he has left lower extremity radiculopathy and, if so, whether it is associated with his low back disability.  As this examination is highly likely to result in evidence pertinent to the underlying low back disorder claim, the Board feels that the underlying determination of the rating on the back claim should also be deferred.  

As for the TDIU claim, the Board in its March 2017 remand directed the RO to secure an opinion from a VA examiner regarding the question of whether the Veteran's service-connected disabilities, both individually and in the aggregate, render him unable to obtain or maintain gainful employment.  In the April 2017 examination, the VA examiner only offered an opinion as to the impact that the Veteran's low back disability had on his occupational functioning, and did not set forth any opinion regarding the impact of the left shoulder disability or both of the service-connected disabilities together.  

The Board cannot proceed with its adjudication of this matter as its remand instructions were clearly not complied with by the AMC.  See Stegall v. West, 11 Vet. App. 268 (1998) (a remand by the Board confers upon the claimant, as a matter of law, the right to substantial compliance with the remand order).  This case must be remanded back to the AMC for it to obtain an addendum opinion regarding the impact of that the Veteran's service-connected disabilities have on his usual occupation and resulting work problems. 

Accordingly, the case is REMANDED for the following action: 

1. Schedule the Veteran for a VA examination with an examiner of appropriate expertise, in order to address the service-connected low back disorder and determine the etiology of any currently diagnosed neurological involvement of the lower extremities.  The claims file and a copy of this Remand must be made available to and be reviewed by the examiner in conjunction with the examination.  The examination report must indicate that the claims file was reviewed in conjunction with the report.  The examiner must provide a medical opinion on the etiology of any neurological conditions associated with the low back disorder during the appellate period. 

If possible, the examiner should provide a diagnosis for any current neurological condition, to specifically include a finding of whether the Veteran has left lower extremity radiculopathy.  If a diagnosis is made, the examiner should distinguish it from the Veteran's non-service connected diabetic neuropathy.  The severity of such condition(s) must be described as well.  Based on a review of the record, the examiner should provide an opinion as to whether it is at least as likely as not (i.e., a probability of 50 percent or greater) that any neurological condition is etiologically related to the Veteran's period of active service, to include as secondary to a service-connected condition, by causation or aggravation.  

If the Veteran is not diagnosed with left lower extremity radiculopathy, the examiner should reconcile his/her findings with any conflicting medical evidence of record, to include treatment records from Baylor Scott & White Medical Center showing that the Veteran was diagnosed with left lower extremity radiculopathy via EMG in March 2017.

A complete rationale for any opinion expressed should be provided in a legible report. 

2.  Return the claims file to the VA examiner who issued the April 2017 examination and opinion, or to another qualified VA examiner if that individual is not available, for the purpose of eliciting an addendum opinion as to the impact the Veteran's service-connected disabilities (as listed in a February 2016 rating decision), either individually or in the aggregate, have on his ability to obtain or maintain gainful employment.  The entire electronic claims file must be reviewed by the examiner. 

3. After completing the above, and any other development deemed necessary, readjudicate the Veteran's claim based on the entirety of the evidence. If any benefit sought on appeal is not granted, he and his representative must be provided with a supplemental statement of the case. An appropriate period of time should be allowed for response.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This appeal must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_____________________________            ____________________________
            A. C. MACKENZIE	                            MICHAEL J. SKALTSOUNIS
            Veterans Law Judge,    		   Veterans Law Judge, 
      Board of Veterans' Appeals	                        Board of Veterans' Appeals



__________________________________
J. T. HUTCHESON
Acting Veterans Law Judge, 
Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




